                   Case 3:19-cv-00290-EMC Document 128-1 Filed 05/21/21 Page 1 of 3
                          American Civil Liberties Union Foundation, et al. v. Department of Justice, et al.
                                                     Civil No.: 3:19-cv-00290
                            United States Immigration and Customs Enforcement (ICE) Vaughn Index



 Bates-   Bates-Stamp     Degree of              Exemptions            Description of Records and Explanation of Exemptions
 Stamp       Suffix      Withholding
 Prefix       (Page
            Number)
2019-     1008-1020     Partial              (b)(5)                    Email titled “TASKING REQUEST – HSI NSID USE OF
ICLI-                                        (b)(7)(E)                 FACEBOOK”
00017
                                                                       Redacted Information per (b)(5):
                                                                       Partial redactions pursuant to FOIA Exemptions (b)(5) was
                                                                       used on a draft response and recommended edits to a draft
                                                                       response to a request for information from the Deputy
                                                                       Director of ICE on how ERO and HSI use Facebook data.

                                                                       The information contains deliberative material and is withheld
                                                                       per (b)(5) which protects the integrity of the deliberative or
                                                                       decision-making processes within the agency by exempting
                                                                       from mandatory disclosure opinions, conclusions, and
                                                                       recommendations included within inter-agency or intra-
                                                                       agency memoranda or letters. The language within these
                                                                       documents is in draft form, states that the information is a
                                                                       draft and the comments have been made by divisions within
                                                                       the Office of Homeland Security Investigations for the
                                                                       purpose of providing accurate information to the Deputy
                                                                       Director. The release of this internal information would
                                                                       discourage the expression of candid opinions and inhibit the
                                                                       free and frank exchange of information and ideas between
                                                                       agency personnel resulting in a chilling effect on intra- and
                                                                       inter-agency communications. The deliberative process
                                                                       privilege protects the internal deliberations of the government
                                                                       by exempting recommendations, analyses, and discussions
                                                                       undertaken to aid agency decision making. The privilege also

                                                                  1
                  Case 3:19-cv-00290-EMC Document 128-1 Filed 05/21/21 Page 2 of 3
                       American Civil Liberties Union Foundation, et al. v. Department of Justice, et al.
                                                  Civil No.: 3:19-cv-00290
                         United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of             Exemptions            Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                                    prevents the premature disclosure of proposed policies, serves
                                                                    to avoid public confusion generated by rationales or decisions
                                                                    not ultimately adopted by an agency, and maintains the
                                                                    integrity of agency decision-making processes by
                                                                    encouraging open and candid discussions. Draft documents,
                                                                    by their nature, are pre-decisional and preliminary versions of
                                                                    what may later become a final document in whole or in part.
                                                                    Oftentimes draft documents never evolve into a final form;
                                                                    material is withdrawn or discarded during the decision-
                                                                    making process.

                                                                    Redacted Information per (b)(7)(E):
                                                                    Partial redactions pursuant to FOIA Exemptions (b)(7)(E) was
                                                                    applied to the location of targeted law enforcement
                                                                    operations.

                                                                    Reason for Redaction
                                                                    Exemption (b)(7)(E) was applied to law enforcement sensitive
                                                                    information, the release of which could reveal techniques
                                                                    and/or procedures for law enforcement investigations or
                                                                    prosecutions, or disclose guidelines for law enforcement
                                                                    investigations or prosecutions which could reasonably be
                                                                    expected to risk circumvention of the law. Disclosure of the
                                                                    locations where law enforcement operations are being
                                                                    targeted could assist a third party in circumventing the law or
                                                                    disrupting these law enforcement operations. Disclosure of
                                                                    information not commonly known to the public could

                                                               2
                  Case 3:19-cv-00290-EMC Document 128-1 Filed 05/21/21 Page 3 of 3
                       American Civil Liberties Union Foundation, et al. v. Department of Justice, et al.
                                                  Civil No.: 3:19-cv-00290
                         United States Immigration and Customs Enforcement (ICE) Vaughn Index



Bates-   Bates-Stamp    Degree of             Exemptions            Description of Records and Explanation of Exemptions
Stamp       Suffix     Withholding
Prefix      (Page
          Number)
                                                                    reasonably be expected to risk circumvention of the law. The
                                                                    disclosure of this law enforcement sensitive information
                                                                    serves no public benefit and would not assist the public in
                                                                    understanding how the agency is carrying out its statutory
                                                                    responsibilities.




                                                               3
